Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 4-8, and 11-15 are pending. Claims 1, 8 and 15 are independent and are amended.  Dependent Claims are also amended.  
This Application was published as U.S. 2019/0392822.
Earliest apparent priority is 6/26/2018.
Applicant’s amendments and arguments are considered but are either unpersuasive or moot in view of the new grounds of rejection.
Examiner suggested amendments that Applicant did not accept.  With respect to the discussion below, note that in Figure 4, the ordering of the domain/output response does NOT change if the words of the input are similar to the words of the existing domain.  The change in domain occurs when the Domain/Output Response is about food and user says restroom.  If the user continues with a type of food, the flow is not disrupted.  This devolves into a situation of chronological inputs and outputs that is common with all digital assistants.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3/18/2021 has been entered.
Response to Amendments and Arguments
With respect to the 35 U.S.C. 112(f) interpretation applied to the modules of Claims 8 and 11-14, it is noted that the preamble of the independent Claim 8 provides structure to the system by reciting processor, memory, etc. as components of the system.  However, as provided in the previous Office actions, the “modules” recited in each of the limitations are not connected to the structure recited in the preamble and the 

Regarding the 35 U.S.C. 103 rejection over van Os and Blackford.  Applicant has amended the Claim with language which is taught by both previously cited references.  Applicant’s arguments are moot in view of the new grounds of rejection that address the amended language.
Amended Claim 1 provides:
1. A method of controlling a dialogue system, the dialogue system including a processor, a memory, an audio input apparatus, an audio output apparatus, and a display unit, the method comprising: 
generating ... first input data and second input data by receiving audio input from the audio input apparatus and analyzing content of the audio input, wherein the second input data is received within a predetermined time period after the first input data; 
determining … a first scenario corresponding to the first input data and a second scenario corresponding to the second input data, the first scenario and the second scenario being selected from scenario information set in advance;
generating ... first output data designated by  the first scenario and second output data designated by the second scenario; 
calculating ... a priority of the first input data and a priority of the second input data;
determining ... presence of the first output data being prepared to be output before the second output data; and 
changing ... an output method for the first scenario and the first output data or the second scenario and the second output data based on the priority of the first input data 
wherein the calculating of the priority of the second input data is based, at least in part, on a degree of relevance using a comparison of words between the second input data and output data that was output just prior to generation of the second output data, and 
wherein the calculating of the priority of the second input data is based, at least in part, on a usage situation, said usage situation being analyzed based on one or more sensor inputs selected from the group consisting of: a camera input, a microphone input, and a proximity sensor input.

Applicant argues that neither reference teaches the language of: “calculating ... a priority of the first input data and a priority of the second input data …  wherein the calculating of the priority of the second input data is based, at least in part, on a degree of relevance using a comparison of words between the second input data and output data that was output just prior to generation of the second output data ….”  
Applicant also refers to the supporting Specification:

    PNG
    media_image1.png
    174
    582
    media_image1.png
    Greyscale

(Applicant’s Response, p. 13.)

Previously, Applicant had argued the “calculating … a priority of the input data” as the point of distinction.  But this phrase was not defined with particularity and thus open to broad interpretation.  In the current amendments, the phrase is defined as “the priority of the second input data is based … on a degree of relevance using a comparison of words between the second input data and output data that was output just prior.”  Specification elaborates that the words of the second input and words of the output just prior to the input of the second input are compared and priority of the second output (resulting from second input) is determined based on comparison of the words of input to the output that just happened.  See Specification as filed, pp. 14-15 and Published Application [0075]-[0082].
In Equation 1, which determines the Priority value P, there are several parameters with the one being at issue being delta:

    PNG
    media_image2.png
    65
    595
    media_image2.png
    Greyscale

The Specification further elaborates: “[0082] … As the degree of relevance between the output content that has been output (output result for the previous piece of input data) and the current piece of input data, a similarity degree between words included in the data that has been output and the current piece of input data can be used, and may be calculated through use of, for example, Word2vec, a cosine similarity, or other such well-known method.”
Note: the parameter δ is defined to be:  “[0080] .delta. represents a degree of relevance between data that has been output and output content being generated;”  This is “output” to “output” not the “input” to “output” comparison that follows in [0082].  Nevertheless, the amendments have support in paragraph [0082] of the Specification which compares words of the second (later) INPUT to the words of the most recent OUTPUT.
Determining the domain of a natural language input by comparing words of the input to the words of the domain (here determined by the previous output) is well-known in the art as observed by the references in the Conclusion.  
van Os teaches the added feature by teaching:  “[0113] The natural language processing module 332 ("natural language processor") of the digital assistant takes the sequence of words or tokens ("token sequence") generated by the speech-to-text processing module 330, and attempts to associate the token sequence with one or more "actionable intents" recognized by the digital assistant. An "actionable intent" represents a task that can be performed by the digital assistant, and has an associated task flow implemented in the task flow models 354. …”  “[0121] In some embodiments, each node in the ontology 360 is associated with a set of words and/or phrases that are relevant to the property or actionable intent represented by the node. The respective set of words and/or phrases associated with each node is the so-called "vocabulary" associated with the node. The respective set of words and/or phrases associated with each node can be stored in the vocabulary index 344 in association with the property or actionable intent represented by the node. For example, returning to FIG. 3B, the vocabulary associated with the node for the property of "restaurant" may include words such as "food," "drinks," "cuisine," "hungry," "eat," "pizza," "fast food," "meal," and so on….”  “[0122] The natural language processor 332 receives the token sequence (e.g., a text string) from the speech-to-text processing module 330, and determines what nodes are implicated by the words in the token sequence. In some embodiments, if a word or phrase in the token sequence is found to be associated with one or more nodes in the ontology 360 (via the vocabulary index 344), the word or phrase will "trigger" or "activate" those nodes….”

    PNG
    media_image3.png
    713
    1081
    media_image3.png
    Greyscale

Blackford also teaches determining domain by comparing words of the input to the words of the domain.  “[0053] Once an actionable input is identified at operation 204, the routine 200 continues to operation 206 where the program module 111 determines if the actionable input is related to a topic. A number of techniques for determining if the actionable input is related to a particular topic may be utilized. In one embodiment, for instance, the program module 111 may interpret, translate and/or transform the actionable input into contextual information, e.g., data with contextually relevant keywords. The contextually relevant keywords may then be compared with the metadata associated with individual topics. In another embodiment, if the contextually relevant keywords of the actionable input are associated with metadata of a topic, the program module 111 may determine that the actionable input is related to the topic.”  “[0054] Techniques for determining if the actionable input is related to a topic may be applied to all forms of input, including a speech input, a text input, patterns of movement, etc. In the case of a speech input, the speech module 113 may interpret the actionable input to generate a text file having the contextually relevant keywords or a transcription of the speech input. ….”  “[0058] In one illustrative example, the program module 111 may reference a library having a list of designated words and/or intonation patterns that are each associated with a list of response types, e.g., happy, sad, mad, sarcastic, etc. For example, if an input involves vulgar language, the program module 111 may determine that the input is not serious. In such a scenario, the program module 111 may take one or more different actions. For example, the program module 111 may determine that the actionable input does not relate to a topic.”
Discussion of Disclosure
Supporting Specification and Drawings:

    PNG
    media_image4.png
    341
    649
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    225
    622
    media_image5.png
    Greyscale

(Specification as filed, pp. 14-15.)

The “priority of the input data” is defined by equation 1 in paragraph [0075].  As such, the “priority of input data” is a function of “usage situation,” which is determined by the inputs from the various sensors and for example shows that the user has come out of the restroom, the type of input (touch vs. voice), the number of times this type of data has been input in continuous succession, and also on “a degree of relevance between data that has been output and output content being generated.”  This last factor is a degree of relevance between the currently executing scenario/domain and the scenario/domain to which the dialog has to switch in response to the interrupting input. 
	Relevant Drawings of the instant Application provide:

    PNG
    media_image6.png
    1256
    789
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    836
    551
    media_image7.png
    Greyscale


In the scenario of Figure 4, the user/speaker first utters that he wants to have a meal and selects western style foods by a subsequent utterance.   However, before the machine has the opportunity to respond, the user interrupts by saying that he actually wants to go to the restroom first:
[0093] In response to this, the user touches "Western-style foods" (502) on the touch panel 4, and then inputs "Actually, I want to go to the restroom first" (503) by voice. The output data for the previous piece of input data being "Western-style foods" is being prepared, and hence the scenario control module 150 of the control unit 10 compares the priority of the previous piece of input data being "Western-style foods" and the priority of the current (most recent) the data being "Actually, I want to go to the restroom first" with each other. 
[0094] When determining that the priority of the current piece of input data is higher than the priority of the immediately preceding piece of input data, the control unit 10 refers to the answer database 210 to output a map indicating how to get to the restroom from the current position to the touch panel display 40 as illustrated in FIG. 4 (403). In this manner, when a plurality of pieces of input data are received within a fixed period, the control unit 10 can change the execution order of the scenario depending on the priority of the input data. 
[0095] When detecting the leaving of the user as the usage situation of the user based on the output from the proximity sensor 7 or the camera 5 after outputting the map to the restroom to the touch panel display 40, the control unit 10 can discard the output data and the data being prepared to be output. Meanwhile, when continuously detecting the presence of the user based on the output from the proximity sensor 7 or the camera 5 after outputting the map to the restroom to the touch panel 4, the control unit 10 can return to the scenario table 260 to execute the scenario corresponding to the previous piece of input data to output the output data.
(Published Application.)
	
Regarding priority calculation and scenario selection see also:
[0043] The priority calculation module 140 calculates the priority of each piece of input data based on the kind of input data (audio input or touch input), content of the input data, past input data accumulated in the input history database 230, the situation of the user output by the usage situation analysis module 130, and a degree of relevance between the input data and the scenario currently being executed. The calculation of the priority is described later. The priority calculation module 140 outputs the calculated priority of each piece of input data to the scenario control module 150.
[0044] The scenario control module 150 selects a scenario to be executed from the scenario table 260 based on the priority of each piece of input data, which is received from the priority calculation module 140, and causes the output module 160 to execute the selected scenario.
(Published Application.)

Regarding the definition of “priority of data” and the formula for its calculation see the following portions of the Specification:
[0075] Subsequently, in Step S8, the control unit 10 calculates a priority P of the current piece of input data by the following expression.

    PNG
    media_image8.png
    327
    417
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    76
    417
    media_image9.png
    Greyscale

(Published Application.)
This information is used for determining priority of input data:
[0084] In Step S10, the priority of the current piece of input data calculated in Step S8 is compared with the priority of the input data being prepared to be output (assumed to be the previous piece of input data) to determine whether or not the priority of the current piece of input data is higher than the priority of the previous piece of input data. When the priority of the current piece of input data is higher, the procedure advances to Step S11, and otherwise advances to Step S13.
(Published Application.)

Other instance in the Specification that discuss the comparison of words of the input data indicate comparing the words of input with the words of a scenario/domain which is common in the art and taught by the references:
[0047] The scenario control module 150 notifies the output module 160 of the output results based on the scenarios whose execution order (or execution ratio) has been changed. When a plurality of pieces of input data are not received within the fixed period, the scenario control module 150 selects an output scenario corresponding to the input data from the scenario table 260, and causes the output module 160 to execute the selected output scenario. The output scenario corresponding to the input data can be obtained by searching the scenario table 260 through use of well-known or publicly-known technology as, for example, a result of searching the scenario table 260 with a word included in the input data or a result of searching for a word having a high similarity degree between a word included in the input data and a word included in the scenario table 260.
(Published Application.)

Based on the Disclosure provided by Figure 4 of the Drawings, and without referring to the Written Description, there is a first input followed by a second input.  The second input may be intended to preempt the first input or may be just a continuation of the first input and intended to be executed after the first input.  The system has to determine what order of execution was intended.  According to Figure 4, if the comparison of the words of the second input and the words of the output that was just generated show a discontinuity in domain, for example, when the output is providing a list of restaurants, the input indicates looking for a restroom, then the system detects a jump/discontinuity in the subject and takes that as a change of user intent and gives the second and later input priority of execution.  It follows that when the words of the second input are similar to the words of the most recent output, there won’t be a change of scenario and therefore the first input, which was prior in time, should maintain its priority of execution as well.  Accordingly, similarity of words should not effect a change in scenario; rather a dissimilarity should invoke a change.
van Os:
	van Os teaches that the domain that has the most triggered nodes or the highest confidence value, or a combination of these two factors is selected.  The determination of any of these factors is based on the input data.  Additionally, the example of going to bathroom BEFORE getting a list of restaurants that is provided in Figure 4 of the Instant Application conforms to the determination of “urgency” of response from van Os.
	Figure 5A of van Os that is provided here also conforms to Figure 4 of the instant Application where the user interrupts his own previous question or command with an incongruent question or command which has a different priority/urgency of execution.


    PNG
    media_image10.png
    454
    698
    media_image10.png
    Greyscale

	
See the following passage of van Os:
[0005] The embodiments disclosed herein provide methods, systems, computer readable storage medium and user interfaces for a digital assistant to intelligently and dynamically determine how to handle a user-initiated and/or system-initiated interruption to an existing task currently underway based on the current context. In some embodiments, the digital assistant evaluates the relative urgency between delivering an output associated with the existing task and delivering an output associated with the interruption, and determines how to prioritize the deliveries of the outputs based on the determined relative urgency. In some embodiments, the relative urgency is evaluated based on a number of relevant factors (e.g., also referred to as "priority parameters") forming the current context. In some embodiments, the relative urgency is only evaluated and used to prioritize deliveries of respective outputs associated the existing task and the interruption when the digital assistant detects a conflict between the default delivery times and output channels for the two outputs. In some embodiments, based on the dynamically determined relative urgency, the digital assistant prioritizes the deliveries of the two outputs and carries out the deliveries according to the priorities in real-time. In some embodiments, in addition to the relative urgency, the digital assistant also evaluates how important it is for the outputs to be delivered at their respective default delivery times, i.e., the relative flexibility in delivery time for the outputs. In some embodiments, the digital assistant adjusts the delivery times for one or both of the outputs based on both the determined relative urgency and the determined relative flexibility between the two outputs.
[0174] In some embodiments, after the first information provision process and the second information provision processes are both initiated and uncompleted (i.e., a complete response has not been provided according to either the first or the second information provision process), the digital assistant determines (412) a relative urgency between the second response and the third response. In some embodiments, the digital assistant determines the relative urgency based on the present context. In some embodiments, the digital assistant gathers the context information for the present time after detecting the concurrent availability of both the second and the third responses. In some embodiments, the digital assistant consults a database of rules and priority parameters to assess the relative urgencies of the second and the third responses. In some embodiments, the digital assistant selects one of multiple different sets of priority factors for evaluating the relative urgency between two responses based on the content of the two responses and/or the domain associated with the two responses. In some embodiments, the digital assistant selects one or more additional priority factors for consideration when outcome for relative urgency determination based on an initial set of priority factors is not conclusive.

In van Os, the priority factors that determine the priority of a response depend on the content of responses and/or domain, which means they depend on the domain (or), which means the priority of a response is determined from the domain and van Os also teaches that the domain is determined from input.  Thus, van Os teaches that the input data determines the priority as it should and that priority of the input depends on the domain which it invokes.  [0174] of van Os, above, “…In some embodiments, the digital assistant selects one of multiple different sets of priority factors for evaluating the relative urgency between two responses based on the content of the two responses and/or the domain associated with the two responses….”  
The factor of “usage situation” is defined by “usage situation being analyzed based on one or more sensor inputs” the likes of which are taught by van Os.  
	van Os teaches that its determination of urgency/priority of which response it should provide depends also on the “context” of the user and “context” teaches the “usage situation” of the Claim even as discussed in the supporting Specification of the instant Application (for example determining that the user is out of the restroom and ready to receive his response).  van Os includes “motion sensor 210,” “proximity sensor 214,” “camera subsystem 220” and “other sensors” that can observe the movements of the user and uses this data as “context” for determining priority/urgency.  See [0030] and [0095] of van Os cited in the rejection.  Additionally see the following definition of “context” from van Os which conforms to “usage situation” of the Claim:
[0183] As set forth earlier, in some embodiments, the digital assistant determines a present context associated with the user and determines the relative urgency between the second response and the third response based on the present context associated with the user. In some embodiments, the present context is formed by a combination of one or more factors or priority parameters including: the current location of the user, the current speed of the user, the current travel direction of the user, a location (e.g., waypoint or trigger location) associated with the second response, and a location (e.g., waypoint or trigger location) associated with the third response. In some embodiments, the digital assistant determines whether the second response is associated with a location within a predetermined distance from the current location of the user. In some embodiments, the predetermined distance is determined based on the current speed of the user. In some embodiments, the digital assistant determines the relative urgency between the second response and the third response based on whether the user is likely to pass by a location associated with the second response within a predetermined time window from the current time. In some embodiments, the predetermined time window is based on sizes of respective time periods (e.g., time buffers) required to deliver the second response and the third response. In some embodiments, upon determining that the user is likely to pass by the location associated with the second response within the predetermined time window from the current time, the digital assistant assigns a higher level of urgency to the second response than the third response. In some embodiments, upon determining that the user is unlikely to pass by the location associated with the second response within the predetermined time window from the current time, the digital assistant assigns a lower level of urgency to the second response than the third response. In some embodiments, the digital assistant monitors the current location, the current direction/heading, and the current speed of the user, e.g., using a GPS device, and determines the present context based on the monitoring.

Blackford:
Blackford finds the most relevant topic to the input data and makes that the active topic.  	With respect to Blackford, each “topic” is determined from “user input” and each “topic” has its own “priority” which can be attributed to the “user input” which invoked the particular “topic.”  This is precisely how the Claim assigns priority to the “input data,” i.e. based on the relationship and relevance of the “input data” to a scenario/topic/domain.   “[0033] … Each topic may be associated with a number of attributes such as a status, a priority and/or a decay rate. …”  “[0034] The priority of a topic may include a variable, such as an integer or other like data type, which can be used to rank topics. As will be described below, techniques disclosed herein may change the priority of a topic based on a number of factors, such as an associated decay rate, a user input, an event, a scenario and/or a combination thereof….”

    PNG
    media_image11.png
    800
    507
    media_image11.png
    Greyscale
 
35 U.S.C. 112(f) Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim limitation(s) is/are: the various modules in Claims 8 and 11-14. These limitations are generic in the context of the art and don’t refer to any specific structure and only serve as placeholders for the structure that performs the associated function(s) without providing any information about what that structure is. MPEP 2181 I A says:
For a term to be considered a substitute for "means," and lack sufficient structure for performing the function, it must serve as a generic placeholder and thus not limit the scope of the claim to any specific manner or structure for performing the claimed function. It is important to remember that there are no absolutes in the determination of terms used as a substitute for "means" that serve as generic placeholders. The examiner must carefully consider the term in light of the specification and the commonly accepted meaning in the technological art. Every application will turn on its own facts.

Based on the ordinary skill in the art and description of functions of these components in the Specification, they refer to processors or a combination of processor and memory and possibly transducers such as microphones and displays or to a combination of software and hardware.

The preamble of Claim 8 includes a processor and memory and input and output structures.  However, the “modules” are not connected with the structure in the preamble.  With the current language of the preamble, reciting the modules for each limitation is unnecessary and the preamble could have said that the processor and memory are configured to carry out a method comprising a set of method steps.  In the alternative, a “wherein” clause at the end could state that the modules are implemented by the processor and the memory.

PLEASE NOTE: This is NOT a rejection. Please don’t address it as a rejection. If the Applicant does not agree with the INTERPRETATION, he may argue or amend to replace the terms interpreted under 112(f) with structural terms such as “microphone” or “processor” as appropriately supported by the Specification. In the alternative, he may let the interpretation stand if the intent was to include a means plus function limitation in the Claim.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-8, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over van Os (U.S. 20140074483) in view of Blackford (U.S. 2016/0085854).
The repeating “, by the processor,” is removed.
Regarding Claim 1, van Os teaches:
1. A method of controlling a dialogue system, the dialogue system including a processor, a memory, an audio input apparatus, an audio output apparatus, and a display unit, [van Os, Figure 1, the “Digital Assistant Server 106”  and “User Devices 104” and Figure 2 teaching that they can have processors 204 and memory 250 and the input and output systems (many) at the “User Devices 104.”]
the method comprising: 
generating ... first input data and second input data by receiving audio input from the audio input apparatus and analyzing content of the audio input, [van Os, Figure 4, “receive a first speech input from a user 402” of Figure 5B “receive a navigation request from a user 502” both of which teach the “first input data” of the Claim.  Figures 4 and 5B, “after … detect an event operable to initiate a second information provision 408” and “after … detect an event operable to initiate a second information provision 508.”  These later events are the “second input data” of the Claim.  As shown in Figure 5A, they can both be speech inputs such as “SI2: Is it about to rain” and “SI1: Take me to the library.”  The system has to determine which one to answer/execute first.  The input speech is subjected to natural language processing to determine its content and therefore intent.  The “sequence of words or tokens … generated by the speech-to-text …” teaches the “input data” that is “generated” from the received speech/audio data.  Figures 3A and 3B, “Natural Language Processing Module 332” which uses the “ontology 360.”  “[0078] Specifically, a digital assistant is capable of accepting a user request at least partially in the form of a natural language command, request, statement, narrative, and/or inquiry. Typically, the user request seeks either an informational answer or performance of a task by the digital assistant…..”  “[0081] …The one or more processing modules 114 utilize the data and models 116 to determine the user's intent based on natural language input and perform task execution based on deduced user intent….”  “[0115] In some embodiments, the natural language processing is based on ontology 360. …”  “[0119] In some embodiments, the ontology 360 includes all the domains (and hence actionable intents) that the digital assistant is capable of understanding and acting upon. ….”  “[0113] The natural language processing module 332 ("natural language processor") of the digital assistant takes the sequence of words or tokens ("token sequence") generated by the speech-to-text processing module 330, and attempts to associate the token sequence with one or more "actionable intents" recognized by the digital assistant. An "actionable intent" represents a task that can be performed by the digital assistant, and has an associated task flow implemented in the task flow models 354….”]   wherein the second input data is received within a predetermined time period after the first input data; [van Os, Figures 4, 5A, and 5B, all provide a time interval during which the second event/action/speech has to be received.  See Figures 4 and 5, 408 and 508, starting with “after or concurrent with …” which indicates a predetermined duration of time.  (Additionally, this Claim term is not defined in the Specification of the instant Application).  “[0165] … In some embodiments, the second input received from the user is a second speech input.”  “[0202] As shown in FIG. 5A, at location O, the user requested directions to a library using a first speech input SI1 ("Take me to the library."). The digital assistant receives the first speech input SI1, and retrieves a series of navigation instructions (e.g., turn-by-turn directions) to be delivered to the user at five different waypoints X1-X5 along a route. The digital assistant provides the first speech output SO1 ("OK. Please proceed forward.") in response to the navigation request. Right before (e.g., 30 feet before) the user reaches the first waypoint X1 where the second speech input SO2 ("Turn right at the next intersection.") would be provided, the user provides a second speech input SI2 ("Is it about to rain?") to the digital assistant at time t2 and location l2. …”]
determining … a first scenario corresponding to the first input data and a second scenario corresponding to the second input data, [van Os. Figure 3B teaches that domains/scenarios corresponding to each “user request” which comes in form of “speech” to the “STT processing module 330” are determined from the “ontology 360” which includes an ontology of domains/scenarios according to the input speech/ “first and second input data” of the Claim.  See Figure 3c: “Restaurant Reservation Domain 362” and “Reminder Domain 364.”]  the first scenario and the second scenario being selected from scenario information set in advance; [van Os. The first and second scenarios of the Claim are taught by the various “domains” in the “ontology 360” shown in Figure 3B and Figure 3C and they are preset or “set in advance.”  The “Ontology 360” is preset.  The “Domains” /”Scenarios” shown in Figure 3C are preset. The input/intent and the “task flow models 354” are used iteratively to determine intent/domain/scenario. “[0134] In some embodiments, the natural language processor 332, dialogue processor 334, and task flow processor 336 are used collectively and iteratively to deduce and define the user's intent, obtain information to further clarify and refine the user intent, and finally generate a response (i.e., an output to the user, or the completion of a task) to fulfill the user's intent.” ]
generating ... first output data designated by  the first scenario and second output data designated by the second scenario; [van Os,  Figure 4, The “generate … first/second output data” is taught by the “second response” and “third response” of van Os.  In Figure 4, the “third response” is in response to the second and interrupting input by the user and thus teaches the “second output data” of the Claim.  The “second response” is the part of response to the initial input by the user that has not been put out yet and can be preempted by the second input of the user.  In Figure 5, the “first output data” of the Claim is taught by the “second navigation instruction” and the “second output data” is taught by the “output regarding the event.”  “Initiate a first information provision process in response to receipt of the first speech input, the first information provision process comprising preparing … a second response … to the first speech input 404” and “provide one of the second response and the third response to the user in an order based on the determined relative urgency 414.”  The output depends on the domain/scenario of the Claim and the domain is determined according to the “actionable intent” determined from the input data.  “[0119] … the ontology 360 includes all the domains (and hence actionable intents) that the digital assistant is capable of understanding and acting upon….”  “[0130] In some cases, the task flow processor 336 may receive a structured query that has one or more ambiguous properties. For example, a structured query for the "send a message" domain may indicate that the intended recipient is "Bob," and the user may have multiple contacts named "Bob." The task flow processor 336 will request that the dialogue processor 334 disambiguate this property of the structured query….” 0200] Exemplary process 400 in FIG. 4 …can be tailored for one or more particular domains (e.g., vehicle navigation domain, live broadcast domain, cooking domain, physical therapy domain, exercise domain, academic instruction domain, medical diagnostic domain, technical support domain, etc.). In each of these domains, during an information provision process that lasts a long time and contains a series of multiple discrete sub-responses to a single user request, the digital assistant allows user-initiated interruptions and/or system-initiated interruptions. The digital assistant can intelligently and dynamically prioritize the delivery of responses from different concurrent information provision processes in real-time and on a case-by-case basis.” ] 
calculating ... a priority of the first input data and a priority of the second input data;[van Os, Figure 4, “Determine a relative urgency between the second response and the third response 412.”  van Os determines a relative urgency/priority for a task based on “priority parameters.”  The priority parameters are determined according to the domains and the domains are determined according to the input data.  The priority /urgency may depend on the Domain/ Scenario:  “[0174] … In some embodiments, the digital assistant selects one of multiple different sets of priority factors for evaluating the relative urgency between two responses based on the content of the two responses and/or the domain associated with the two responses….”  See [0183].   “[0005] … In some embodiments, the relative urgency is evaluated based on a number of relevant factors (e.g., also referred to as "priority parameters") forming the current context….”  Figure 3A, “Priority parameter database 358.”  User input may create a “user-initiated interruption” to the previous process or the system may create a “system-initiated interruption” which also ultimately depends on a certain trigger even and therefore on the user input.  “[0151] … Therefore, it would be advantageous to implement a case-by-case and context-sensitive way of handling interruptions initiated by the user, the digital assistant, the operating system, and/or third-party applications or processes not controlled by the digital assistant.”]
determining ... presence of the first output data being prepared to be output before the second output data; and [van Os, Figure 4 or 5, this limitation refers to the situation at 408 to 410 and 508 to 510, when the first output data / second response/second navigation instruction is prepared to be output but there is a chance that it may be preempted by the next output.   “After or concurrent with the provision of the first response to the user, but before provision of the second response to the user, detect an event operable to initiate a second information provision process 408” to “… the second information provision process comprising preparing at least a third response to the event 410.”]
changing ... an output method for the first scenario and the first output data or the second scenario and the second output data based on the priority of the first input data being lower than the priority of the second input data when the first output data being prepared to be output is determined to be present, [van Os, Figure 4 or 5, “Provide one of the second response or the third response to the user in an order based on the determined relative urgency 414.”  The output response is determined depending on the urgency of a response and depends on the particular domain/scenario.  See [0005] in particular and [0200].  van Os also teaches the modes/methods of output by a particular output device (display or speaker) is impacted according to priority.   See [0198] to [0199].  “[0024] In some embodiments, the method further includes: determining whether the second response and the third response are suitable to be provided in parallel on different output channels of the device; and determining the relative urgency between the second and the third responses upon determining that the second response and the third response are not suitable to be provided in parallel on different output channels of the device.”   “[0155] … In some embodiments, the digital assistant prioritizes the concurrently available outputs (e.g., responses, reminders, and/or notifications) for delivery one at a time over a single output channel when the digital assistant detects that the user is likely to have diminished or impaired ability to focus on multiple output channels at the same time.”]
wherein the calculating of the priority of the second input data is based, at least in part, on a degree of relevance using a comparison of words between the second input data and output data that was output just prior to generation of the second output data, and [van Os, Figure 3B, teaches that the scenario / domain / task flow model that best matches the input data is given priority and determines the priority of execution.  The determination of Domain is by converting the speech input to text and comparing the words of the speech input to the “Vocabulary 344” / words of the domain.  See Figure 3B and paragraphs [0113], [0121] and “[0122] The natural language processor 332 receives the token sequence (e.g., a text string) from the speech-to-text processing module 330, and determines what nodes are implicated by the words in the token sequence. In some embodiments, if a word or phrase in the token sequence is found to be associated with one or more nodes in the ontology 360 (via the vocabulary index 344), the word or phrase will "trigger" or "activate" those nodes. Based on the quantity and/or relative importance of the activated nodes, the natural language processor 332 will select one of the actionable intents as the task that the user intended the digital assistant to perform. ….”  “[0111] … Once the speech-to-text processing module 330 obtains the result of the speech-to-text processing, e.g., a sequence of words or tokens, it passes the result to the natural language processing module 332 for intent deduction.”]
wherein the calculating of the priority of the second input data is based, at least in part, on a usage situation, [van Os, “usage situation” of Claim is taught by “context” in van Os which is determined from sensor inputs amongst other things.  “[0030] In some embodiments, determining the relative urgency between the second response and the third response further includes: determining a present context associated with the user; and determining the relative urgency between the second response and the third response based the present context associated with the user. …”]
said usage situation being analyzed based on one or more sensor inputs selected from the group consisting of: a camera input, a microphone input, and a proximity sensor input. [van Os includes “motion sensor 210,” “proximity sensor 214,” “camera subsystem 220” and “other sensors” that can observe the movements of the user and uses this data as “context” for determining priority:  “[0095] In some embodiments, the context information that accompanies the user input includes sensor information, e.g., lighting, ambient noise, ambient temperature, images or videos of the surrounding environment, etc. In some embodiments, the context information also includes the physical state of the device, e.g., device orientation, device location, device temperature, power level, speed, acceleration, motion patterns, cellular signals strength, etc….” ]

(Note the definition of “changing an output method” in the instant Application:  “[0085] In Step S11, the control unit 10 changes an output method for the scenario being currently prepared to be output, and generates a scenario output in consideration of the output data for the scenario corresponding to the current piece of input data. This processing is performed by executing predetermined processing, for example, changing the execution order of the scenario for which the output data is to be generated, changing the size and position of the output data to be output to the touch panel display 40 depending on the priority, or discarding the output data for the previous piece of input data.”)

In van Os, the “user input” causes a different domain to be invoked and indirectly impacts the priority/urgency of the response.  van Os talks about the priority of “Response.”  van Os uses the “priority factors” to determine urgency/priority.  van Os teaches that the priority factor depend on the domain:  “[0174] … In some embodiments, the digital assistant selects one of multiple different sets of priority factors for evaluating the relative urgency between two responses based on the content of the two responses and/or the domain associated with the two responses….”  In van Os, priority depends on domain and domain is determined from input and therefore priority is determined from input through this process.

van Os is effectively a 102 reference and Blackford is added to buttress the rejection with a very express statement of input data [Wingdings font/0xE8] domain priority.

Blackford addresses priority of topics which are determined based on input and includes an express teaching:  “[0034] The priority of a topic may include a variable, such as an integer or other like data type, which can be used to rank topics. As will be described below, techniques disclosed herein may change the priority of a topic based on a number of factors, such as an associated decay rate, a user input, an event, a scenario and/or a combination thereof….” and additionally teaches:
1. A method of controlling a dialogue system, the dialogue system including a processor, a memory, an audio input apparatus, an audio output apparatus, and a display unit, [Blackford is directed to a “Dynamic Natural Language Conversation.”  Title.  Figure 5 shows the hardware including “CPU 504”, “RAM, ROM, 508, 510,” and “Input/Output Device 525” including “Microphone 116” and “Speaker 117.”  See Figure 1 also showing “memory 180” and input/output devices 116, 117.]
the method comprising: 
generating ... first input data and second input data [Blackford, Figure 2, “actionable input 204” is “first input data” and “provide response and/or New Topic 212” is when the user can interrupt/ “second input data” of the Claim.  “… Techniques disclosed herein may also manage and process interruptions that may be introduced during a conversation….”  Abstract.  “[0078] For instance, referring to the above-described example where the user interrupted the conversation by stating, "there is a fire," at operations 208 and 212, if the program module 111 responded to such an interruption, operation 214 may revive or reintroduce one or more of the active topics. The selection of the one or more revived topics may be based on a number of factors, such as the priority, the last topic discussed, etc. In addition, the selection of the one or more revived topics may be based on other contextual information related to the scenario.”] by receiving audio input from the audio input apparatus and analyzing content of the audio input, wherein the second input data is received within a predetermined time period after the first input data; [Blackford receives input as speech and can convert it into computer format “input data.”  “[0049] … FIG. 2, at operation 204 the program module 111 identifies the presence of an actionable input. … may be a speech input, a text input, a keystroke …” “[0023] The computing device 110 might also include a speech module 113 that is configured to operate in conjunction with a microphone 116 and a speaker 117. The speech module 113 may include mechanisms for converting user speech into a computer-readable format, such as a text or binary format….”  “[0024] … As can be appreciated, the speech service 107 may utilize resources of a multiple-computer system to translate, transcribe, or otherwise interpret any type of speech input….”  Figure 2, 202, “[0041] The routine 200 begins at operation 202, where the program module 111 identifies a topic for a conversation. A topic may be identified by the use of a number of mechanisms. In one embodiment, for example, a topic may be identified by a user input such as a speech input, text input, a movement pattern, etc….”  The “predetermined time period” of Claim is taught by “decay rate” of Blackford:  “… topic may also have an associated decay rate so that the lifespan of individual topics may track realistic scenarios….”  The second input has to come in within the lifespan of the first topic in order to be interrupting the first topic.]   
generating ... first output data designated by  the first scenario and second output data designated by the second scenario; [Blackford, Figure 2, 204, 206 identifying action or topic which teach Scenario.  The output at 212 is generated based on the topic which is “designated by the scenario” of the Claim.  “[0018]… Individual topics may be identified and introduced to the conversation when a user input, event, or scenario is encountered. …” “[0049] Returning now to FIG. 2, … The actionable input may also be in the form of a scenario created by an interaction between the user and the program module 111. ….”  “[0053] Once an actionable input is identified at operation 204, the routine 200 continues to operation 206 where the program module 111 determines if the actionable input is related to a topic….”]  the scenario being selected from scenario information set in advance; [Blackford, the topics of Blackford are mapped to Scenarios of the Claim.  Figure 3 shows the data structure that stores topics/scenarios.  “[0033] Generally described, a topic is a focal point, subject or contextual reference point that can be used to direct one or more conversations that are, at least in part, controlled by the computing device 110. For illustrative purposes, various embodiments disclosed herein involve data structures that store individual topics. Each topic may be associated with a number of attributes such as a status, a priority and/or a decay rate. In one embodiment, the status of a topic may include an "active" status or an "inactive" status….”]
calculating ... a priority of the first input data and a priority of the second input data; [Blackford teaches that a priority is a variable so it is being calculated and it changes with and depends on user input data:  “[0033] … Each topic may be associated with a number of attributes such as a status, a priority and/or a decay rate. …”  “[0034] The priority of a topic may include a variable, such as an integer or other like data type, which can be used to rank topics. As will be described below, techniques disclosed herein may change the priority of a topic based on a number of factors, such as an associated decay rate, a user input, an event, a scenario and/or a combination thereof….”]
determining ... presence of the first output data being prepared to be output before the second output data; and [Blackford, Figure 2, 206, determines if input is related to topic and 210 determines that a topic is present, 208 determines that input is not related to a topic. Step 208 of Figure 2 at the least suggests this limitation because there is a first output that is supposed to go out and then the user interrupts with input that requires a second output.   “[0072] As described above, once the characteristics of the actionable input and additional contextual information is processed in either operation 208 or 210, the routine 200 proceeds to operation 212 where the response is provided….”  “[0066] As another example of the type of processing that might occur at operation 208, the program module 111 may process the actionable input with other contextual data to determine if a new topic has been introduced. For instance, in the above example where the user is in a game scenario with the "high alert" topic 301 as an active topic, if the actionable input includes a statement such as "there is a fire," the program module 111 may create a new active topic. The actionable input and the other contextual data may be used to set the parameters of the new topic such as the decay rate, metadata, etc. Such an actionable input may also make the new topic an "active" topic.”]
changing ... an output method for the first scenario and the first output data or the second scenario and the second output data based on the priority of the first input data being lower than the priority of the second input data when the first output data being prepared to be output is determined to be present, [Blackford, Figure 2, 212, 214.  “[0078] For instance, referring to the above-described example where the user interrupted the conversation by stating, "there is a fire," at operations 208 and 212, if the program module 111 responded to such an interruption, operation 214 may revive or reintroduce one or more of the active topics. The selection of the one or more revived topics may be based on a number of factors, such as the priority, the last topic discussed, etc. In addition, the selection of the one or more revived topics may be based on other contextual information related to the scenario.”  The output mode is changed according to the type of output that is given priority.  “[0007] … response may be in a speech or text form. The response may also be in the form of an action or execution of one or more functions of the program module. …”  (Note the broad definition of “output method” in the instant Application.) ]
wherein the calculating of the priority of the second input data is based, at least in part, on a degree of relevance using a comparison of words between the sound input data and output data that was output just prior to generation of the second output data, and  [Blackford, Figure 2, “Identify a topic 202.”  The topic is identified by comparing the keywords of the input to the keywords of the domain/topic.  “[0045] …For instance, if program module 111 were to detect the statement, "we are getting radar interference," the program module 111 may match the statement to keywords in the metadata associated with a topic. In this example, with reference to FIG. 3, such a statement may cause the program module 111 to activate the "radar interference" topic 303….”  See also [0053] to [0055].  “[0053] …In one embodiment, for instance, the program module 111 may interpret, translate and/or transform the actionable input into contextual information, e.g., data with contextually relevant keywords. The contextually relevant keywords may then be compared with the metadata associated with individual topics….”  “16. … access application data comprising a plurality of topics, wherein a first topic of the plurality of topics is associated with a first priority value; identify an actionable input, wherein the actionable input identifies a second topic associated with a second priority value; generate a response based on the first topic if the first priority value is higher than the second priority value; and generate a response based on the second topic if the second priority value is higher than the first priority value.”  See [0032].  Identification of the topic at 202 in Figure 2 may be done by finding the topic that has the highest relevance to inputs from the user.  See claims 11-12 about setting the priority of a topic and then modifying the priority.  “[0041] The routine 200 begins at operation 202, where the program module 111 identifies a topic for a conversation. A topic may be identified by the use of a number of mechanisms. In one embodiment, for example, a topic may be identified by a user input such as a speech input, text input, a movement pattern, etc. In another embodiment, a topic may be automatically identified when the program module 111 encounters a scenario with one or more pre-determined conditions.”  “[0042] In one illustrative implementation, a list of topics can be stored in the computing device 110 and/or the remote computer 101, and each topic can be associated with one or more pre-determined conditions and/or associated metadata. When such a list is utilized, operation 202 may involve techniques for traversing the list of topics to identify one or more relevant topics. During runtime, when the program module 111 encounters a scenario, user input and/or other activity having conditions that match the pre-determined conditions and/or associated metadata of a topic in the list, the topic is identified and marked as active. As can be appreciated, more than one topic in the list may be identified as an active topic.”]
wherein the calculating of the priority of the second input data is based, at least in part, on a usage situation, said usage situation being analyzed based on one or more sensor inputs selected from the group consisting of: a camera input, a microphone input, and a proximity sensor input. [ Blackford with respect to “usage situation” of the Claim teaches:  “Priority” means relevance for this Application and Blackford finds the relevant topic from the location and situation and direction of sight of the user’s avatar that teaches the “usage situation” of the Claim.  “[0081] FIG. 4 shows a block diagram of components for a virtual world scenario that may be used in embodiments of routine 200 of FIG. 2. More specifically, the scenario shown in FIG. 4 is one example of how a scenario and a speech input are used in the identification of a topic. In one embodiment, the program module 111 may be configured to automatically select one or more topics relating to an object 403 in a virtual world environment 400 if a user-controlled character 401, such as a virtual avatar, is looking at the object 403 and the user provides a speech input asking a general question. Given that the user-controlled character 401 is looking at the object 403, the program module 111 has context to the question even if the user asks a question as general as, "what is that?"”  “[0082] … The combination of the scenario and the user's speech input may automatically activate one or more topics relating to the object 403….”  “[0083] … Activation of this topic may invoke a computer-controlled character to provide an instruction to the user, such as "switch on your IR goggles."”]

van Os and Blackford pertain to conversations that involve evaluation of priority / urgency of a task / domain / topic / scenario and it would have been obvious to combine the features of the two references such that the use of input data for determining the priority of a topic / scenario from Blackford can be used in van Os which bases the priority on domains that are determined from inputs to provide a more express teaching of input data [Wingdings font/0xE8] priority of domain.  This combination falls under combining prior art elements according to known methods to yield predictable results or simple substitution of one known element for another to obtain predictable results. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396. 

Regarding Claim 4, van Os teaches:
4. The method of controlling a dialogue system according to claim 1, 
wherein the changing of the output method for the second scenario comprises comparing the priority of a previous piece of input data and the priority of a current piece of input data with each other when the first scenario in which the first output data being generated is present, and executing the second scenario before the first scenario when the second scenario has a higher priority than the first scenario. [van Os, Figures 4 and 5B.  Detecting a new event /scenario (set of inputs) at 408/508 and determining the relative urgency/priority of the response to this new event with respect to the response to the previous event /scenario (set of inputs) at 412/512 and executing the event/ scenario / topic /domain that corresponds to the more urgent /higher priority event 414/514 and therefore having an output corresponding to this scenario.  In Figure 4, the event/scenario is an information provision process and depending on whether it belongs to the domain of Restaurant Reservation 362 or Reminder 364, for example, a different “task flow model 354” or “service model 356” has to be executed.  See Figures 3B and 3C.  See van Os using the “priority parameters” and the domains of weather and navigation to change the order of output:  “[0180] As set forth earlier, the interruption handling process alters the default rules for ordering and timing response deliveries to the user. In some embodiments, after the a series of discrete sub-responses to the first user input have been prepared, the digital assistant determines a respective default time for delivering each of the series of sub-responses to the first user input. In some embodiments, the digital assistant dynamically overrides at least one of the respective default delivery times for delivering the second and the third responses. For example, the digital assistant may decide to move the actual delivery time(s) for either or both the second and third responses to either before or after their respective default delivery time(s) depending on the context and the determined relative urgency.”  “[0181] For example, suppose the second response is a navigation instruction to be delivered 30 seconds in the future, and the third response is a response to a weather information request to be delivered 10 seconds in the future. Suppose that it takes the user 30 seconds to safely maneuver the turn specified by the second response, and the third response lasts 40 seconds. Based on these data, the digital assistant determines that the navigation instruction is more urgent and should be delivered first, so that the user does not miss the turn. Furthermore, the digital assistant also decides to move the delivery time of the weather report to 60 seconds from now, such that the user can safely maneuver through the turn and not be distracted by the weather information response. …”]

Regarding Claim 5, van Os teaches:
5. The method of controlling a dialogue system according to claim 1, 
wherein the changing of the output method for the second scenario comprises comparing the priority of a previous piece of input data and the priority of a current piece of input data with each other when the first scenario in which the first output data being generated is present, and preferentially outputting the second output data for the second scenario before the first output data for the first scenario when the second scenario has a higher priority than the first scenario. [van Os, Figures 4 and 5B.  Detecting a new event /scenario (set of inputs) at 408/508 and determining the relative urgency/priority of the response to this new event with respect to the response to the previous event /scenario (set of inputs) at 412/512 and providing the output that corresponds to the more urgent /higher priority event 414/514.  In Figure 5B, the event/scenario leads to output of a navigation instruction which is a type of output data.]  

Regarding Claim 6, van Os teaches:
6. The method of controlling a dialogue system according to claim 1, wherein the changing of the output method for the second scenario comprises 
comparing the priority of a previous piece of input data and the priority of a current piece of input data with each other when the first scenario in which the first output data being generated is present, and adding, when the priority of the current piece of input data is higher, the second output data for the second scenario corresponding to the current piece of input data to the first output data for the first scenario corresponding to the previous piece of input data. [van Os, Figure 5B step 514.  Both outputs are provided in the order of urgency.  This way one is added to the other.  “[0207] … After or concurrent with the delivery of the first navigation instruction, an event operable to initiate a second information provision process is detected (508). The second information provision process is initiated (510) in response to detecting the event, where the second information process includes preparing a respective output to be delivered to the user regarding the event. A relative urgency between the second navigation instruction and the output regarding the event is determined (512). Then, the second navigation instruction and the output regarding the event are provided (514) in an order based on the determined relative urgency.”]  

Regarding Claim 7, van Os teaches:
7. The method of controlling a dialogue system according to claim 1, 
wherein the display unit comprises a touch panel configured to receive a touch input, and [van Os, Figure 2, “touch screen 246.” “[0089] In some embodiments, an I/O subsystem 240 is also coupled to the peripheral interface 206. The I/O subsystem 240 includes a touch screen controller 242 and/or other input controller(s) 244. The touch-screen controller 242 is coupled to a touch screen 246. The touch screen 246 and the touch screen controller 242 can, for example, detect contact and movement or break thereof using any of a plurality of touch sensitivity technologies ….”]
wherein the generating of the first and second input data comprises analyzing content of the touch input to generate first and second input data. [van Os, Figure 2, “touch screen 246” provides a mode of input and input through any mode contributes to the total input.]

Claim 8 is a system claim with limitations corresponding to the limitations of Claim 1 and is rejected under similar rationale. See additionally, van Os: “[0086] FIG. 2 is a block diagram of a user-device 104 in accordance with some embodiments. The user device 104 includes a memory interface 202, one or more processors 204, and a peripherals interface 206….”  “[0090] In some embodiments, the memory interface 202 is coupled to memory 250….”  “[0088] … An audio subsystem 226 is coupled to speakers 228 and a microphone 230 to facilitate voice-enabled functions, such as voice recognition, voice replication, digital recording, and telephony functions.”  The various modules are taught by a combination of processor and memory.
8. A dialogue system, which includes a processor, a memory, an audio input apparatus, an audio output apparatus, and a display unit, the dialogue system comprising: 
…

Claim 11 is a system claim with limitations corresponding to the limitations of Claim 4 and is rejected under similar rationale.
Claim 12 is a system claim with limitations corresponding to the limitations of Claim 5 and is rejected under similar rationale.
Claim 13 is a system claim with limitations corresponding to the limitations of Claim 6 and is rejected under similar rationale.
Claim 14 is a system claim with limitations corresponding to the limitations of Claim 7 and is rejected under similar rationale.

Claim 15 is a computer program product system claim with limitations corresponding to the limitations of method Claim 1 and is rejected under similar rationale.  See additionally, van Os, “[0005] The embodiments disclosed herein provide methods, systems, computer readable storage medium and user interfaces for a digital assistant to intelligently and dynamically determine how to handle a user-initiated and/or system-initiated interruption to an existing task currently underway based on the current context….”
15. A computer-readable non-transitory data storage medium, containing a program for causing a computer to execute a dialogue, the computer including a processor, a memory, an audio input apparatus, an audio output apparatus, and a display unit, the program causing the computer to execute: 
…
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Evermann (U.S. 10,769,385) (U.S. 2019/0179890) determines the domain/intent of first and second portions of a text string by comparing them to words of a domain.

Ross (U.S. 2008/0015864) includes a turn manager that determines a change in the context of the dialog and determines the response to be provided to the user based on a priority queue (Figure 4, 78 context priority queue) of contexts. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIBA SIRJANI whose telephone number is (571)270-1499. The examiner can normally be reached on 9 to 5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Fariba Sirjani/
Primary Examiner, Art Unit 2659